Citation Nr: 1706290	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of balance due to VA medical treatment for excision of a neck skin lesion on April 1, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from May 1970 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2010, the Veteran requested a Board hearing.  In January 2017, he received notification that a videoconference hearing was scheduled for February 13, 2017.  However, he did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On April 1, 2009, the Veteran underwent an excision of a neck skin lesion at the Dallas VA Medical Center (VAMC).  Afterwards, he started experiencing loss of balance.  The Veteran asserts that during the procedure, two nerves were struck in his neck and afterwards he had a permanent loss of balance.

The Veteran has submitted lay statements from his brother and J.W.  Both report that after the Veteran underwent the procedure, he was unstable with a loss of balance.

In January 2010, the Veteran was afforded a VA examination.  However, the examiner reported that since he was involved in the clinical management of the Veteran subsequent to the April 1, 2009 procedure, he did not feel it was appropriate to attempt to provide an opinion as to whether or not the Veteran's subsequent loss of balance might be related to the operative procedure.  The examiner reported that should this type of specific opinion be required, he recommended that the Veteran was referred to a different facility.

As such, a new VA examination is required at a different VA facility in order to obtain on opinion on etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination at a different facility other than the Dallas VAMC with an appropriate physician who has expertise in loss of balance.  The examiner should answer the following questions: 

 a)  Did the Veteran develop an additional disability as a result of his April 2009 excision of a neck skin lesion?  Why or why not? 

 b)  If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the April 2009 procedure?  Why or why not? 

 c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the right ankle internal fixation surgery.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.
2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

